Title: Charles Yancey to Thomas Jefferson, 22 August 1814
From: Yancey, Charles
To: Jefferson, Thomas


          Dr Sir  camp Fairfield 22nd Augt 1814
          I perform a duty gratefull to my feelings in communicating to you our Military Movements or opperations operations since our arrival at this place. we were organized into two Regts on inst and altho’ more officers were called out, under the requisition from the State, than what are necessary under the requisition Adopted by the U.S. which gave disquietude to the supernumeraries, yet like good Citizens, they have honorably acquiesced under the Arrangement, & thereby given high evidence of public virtue. I have the
			 honor to inform you that I command the 1st Regt & Coln Belew of Buckingham the 2nd. with the officers & men under my Command, I am perfectly satisfied, They will do their duty; & acquit
			 themselves with honor If met by the foe. Col Edward Garland who was a Soldier of 76, come down as my adjutant on his arrival here, he found that Station required, more activity, labor, & exertion, than a man of his advanced age could perform.
			 has quietly Returned to his family, & his place is filled by Capt B. Stanard. an officer of merit. who comes well Recommended to me, these instances of devotion to our country must be pleasing to its friends & I am Sure to no One more than yourself. we expect
			 Shortly to remove to the Holly Spring where it is Said, the Water is better than it is here altho’ our men considering our weather have had but few on the Sick list. I shall be happy as I am fully pursuaded that you feel a deep Interest in every thing which relates to our Common Country, whose liberties You were So instrumental in establishing, that in the recess of More important avocations you wou’d drop me a line, & be assured that I shall feel high Gratification, from time to time to give You Such Inteligence as may be entitled to your
			 notice I have the honor to be respectfully Your Mo Obdt St
          C’
            Yancey
        